DETAILED ACTION
The applicant’s Request for Continued Examination filed on March 25, 2021 has been acknowledged. Claims 8 and 12-21 have been previously canceled. Claims 1-7 and 9-11 are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.





Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: As previously stated in the prior Notice of Allowance on February 4, 2021 and as indicated in related application 13/219,467, claim 1 has been amended to recite that the first server does not analyze the data.
The limitation of restricting the actions of the first server is what was discussed during the Interview in related case 13/219,467 and discussed in the applicant’s originally filed specification paragraph [0016] and [0067]-[0068], which outline examples but these are not limited. As stated in the related case 13/219,467 leaving the limitations broader allows for examples where the first server also performs an analysis of the data. Claim 1 however limit the claim scope to this example only.
As previously stated in the prior Office Action dated July 9, 2020, the search reveals that the closest prior art Louch et al. (US 2008/0167758 A1) while showing multiple locations to send the data does not explicitly prohibit the data from being analyzed by the first server. Previously cited reference Lowrey et al. (US 2002/0133273 A1) also does not explicitly prohibit the data from being analyzed by the first server. The reference Scholl (5,400,018) cited in the related application 13/219,467 which as described by Breed (US 2005/0125117 A1) also cited in the 13/219,467 application describes a system for relaying raw sensor output from an off road work site relating to the status of a vehicle to a remote location over a communications data link. The information consists of fault codes generated by sensors and electronic control modules indicating that a failure has occurred rather than forecasting a failure. 
The closest Non-Patent Literature reference “Real-Time Vehicle Performance Monitoring with Data Integrity” by Will Jenkins also cited in the 13/219,467 establishes both a vehicle data monitoring system and a vehicle location monitoring system similar to Louch, this reference also fails to establish a first server which does not analyze the data as the data is merely output to a website for review.
As such the Examiner asserts that claims 1-7 and 9-11 when considered in combination with all of the elements of the claims and the newly recited element excluding that the first server performs any analysis of the fault codes, are allowable over the art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        4/9/2021